Citation Nr: 1032648	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  00-07 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
February 2, 2008, and a rating greater than 40 percent since 
February 2, 2008, for degenerative disc disease (DDD) of the 
cervical spine under rating criteria made effective since 
September 23, 2002.  

2.  Entitlement to a rating in excess of 20 percent for DDD of 
the lumbar spine under rating criteria made effective since 
September 23, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran was a member of the Indiana National Guard from 
September 1991 to September 1994, including an initial period of 
active duty for training from October 1991 to February 1992.  The 
Veteran subsequently had active service in the United States Army 
from March 1995 to December 1999.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Indianapolis, Indiana.  The Board remanded the case for 
additional development in January 2004, August 2005, August 2008, 
and again in May 2009.  In 2009, the Veteran secured a surname 
change from a state court.

The Board notes that the Veteran appealed the initial award of 10 
percent ratings that were assigned for his cervical and lumbar 
spine DDD when service connection was granted in the January 2000 
rating decision.  Subsequently, the RO increased each one of the 
Veteran's disability evaluations (cervical and lumbar) from 10 to 
20 percent disabling, effective from December 14, 1999, the date 
service connection was granted.  By a May 2009 Board decision, 
the Board addressed the claims for higher initial ratings under 
rating criteria that had been in effect prior to September 23, 
2002.  (The Board awarded the Veteran a 40 percent evaluation for 
cervical spine DDD from February 2, 2008, under the old rating 
criteria--38 C.F.R. § 4.71a (1999).)

As will be explained below, 2002 and 2003 changes made to 
criteria established for rating disabilities of the spine allow 
for separate ratings for orthopedic and neurologic manifestations 
of the service-connected DDD.  As the title page reflects, the 
analysis below focuses solely on how the Veteran's disabilities 
should be rated under the criteria made effective since September 
23, 2002.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Prior to February 2, 2008, the Veteran's DDD of the cervical 
spine has been manifested by disability tantamount to limitation 
of forward flexion of the cervical spine to 30 degrees; favorable 
ankylosis of the entire cervical spine has not been shown, and 
there is no evidence of incapacitating episodes with bed rest 
prescribed by a physician; no separately ratable neurologic 
abnormality has been shown.

2.  Since February 2, 2008, there is no evidence of unfavorable 
ankylosis of the entire spine; no evidence of incapacitating 
episodes requiring bed rest prescribed by a physician; no 
separately ratable neurologic abnormality has been shown.

3.  The Veteran's DDD of the lumbar spine has been manifested by 
disability tantamount to limitation of forward flexion of the 
thoracolumbar spine to 60 degrees; favorable ankylosis of the 
entire thoracolumbar spine has not been shown, and there is no 
evidence of incapacitating episodes requiring bed rest prescribed 
by a physician; no separately ratable neurologic abnormality has 
been shown.




CONCLUSIONS OF LAW

1.  Under criteria made effective September 23, 2002, or criteria 
made effective September 26, 2003, a rating in excess of 20 
percent for DDD of the cervical spine is not warranted prior to 
February 2, 2008; since February 2, 2008, the criteria for a 
rating in excess of 40 percent for DDD of the cervical spine have 
not been met under these rating criteria.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5243 (2009); 67 Fed. Reg. 54345-49 (Aug. 22, 2002).

2.  Under criteria made effective September 23, 2002, or criteria 
made effective September 26, 2003, a rating in excess of 20 
percent for DDD of the lumbar spine is not warranted.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5243 (2009); 67 Fed. Reg. 54345-49 (Aug. 
22, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in January 2004, 
March 2004, October 2005, October 2008, and September 2009.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's claims, 
any timing errors have been cured by the RO's subsequent actions.  
Id.)  Specifically, regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the evidence 
must show to establish entitlement to an increased rating, what 
evidence and/or information was already in the RO's possession, 
what additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical records, 
and secured several examinations in furtherance of his claim.   
Lastly, the Board notes that VA examinations with respect to the 
issues on appeal were obtained in November 2004, January 2005, 
January 2008, February 2008, December 2008, and January 2010.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
VA examinations obtained in this case are adequate, as they were 
predicated on consideration of the VA medical records in the 
Veteran's claims file, addressed the pertinent evidence of 
record, and provided information necessary to apply the relevant 
diagnostic codes pertaining to the Veteran's DDD of the cervical 
and lumbar spine.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

II. Background

The section below addresses the evidence relevant to a 
determination of the proper rating(s) to be assigned for the 
Veteran's DDD of the cervical spine and DDD of the lumbar spine 
under the rating criteria pertaining to evaluation of the spine 
in effect since September 23, 2002.

The Veteran was afforded a VA examination in November 2004.  At 
this examination, the Veteran reported that he had frequent 
episodes of neck pain, and he had shooting pains in the bilateral 
upper extremities, which he described as a numbing feeling.  He 
noted that it occurred constantly.  The Veteran also reported 
some urinary symptoms which the examiner described as difficulty 
voiding.  On examination, the examiner noted that with regard to 
his DDD, the Veteran had a significant amount of chronic pain 
related to it and had an MRI that showed mild degenerative 
disease in the lumbar spine and moderate to severe disease in the 
cervical spine.  The examiner noted that with regard to his 
cervical spine, he stated that this was causing limitation in 
function with regard to fatigue of the upper extremities with 
prolonged use.  With regard to his lumbar spine, the examiner 
noted that at the time of the MRI in October 2002, the Veteran 
had only mild disease; however, on today's examination, as well 
as his urinary symptoms and pain, there was a suggestion of a 
progression of his disease, particularly in the L5-S1 level.  The 
examiner recommended repeating the lumbosacral MRI to confirm the 
progression of the disease from moderate to severe.  

With regard to a neurological examination, the November 2004 
examiner noted that the Veteran's upper extremity examination was 
5/5 throughout, and stated that regarding his lower extremities, 
he had normal hip abduction and adduction, but there was some 
weakness in the left lower extremity on hip flexion, knee 
extension and knee flexion and dorsiflexion.  The examiner noted 
that muscle strength and reflexes were symmetric and within 
normal limits throughout.  The sensory examination revealed 
decreased pinprick sensation on the left, particularly on the 
sole of the foot and at the back of the leg as to a less extent 
on the lateral aspect of the left leg.  Sensory was intact to 
light touch, and the examiner noted that the Veteran had a 
slightly antalgic but otherwise unremarkable casual gait.

At a January 2005 VA spine examination, the Veteran reported 
bilateral shooting pain to his elbows from his neck, noting that 
the pain was constant.  He noted that his hands went numb on a 
daily basis, including all five fingers on each side.  The 
Veteran noted a decreased ability to do fine motor skills and 
reported that due to his pain he was incapacitated, and 
unemployed.  Regarding his low back pain, the Veteran noted a 
constant sharp pain that produced burning pain in his thigh 
regions and stopped just above the knee.  The Veteran denied 
bowel or bladder dysfunction.  On examination, the examiner noted 
that the Veteran's cervical spine had forward flexion from zero 
to 30 degrees, extension from zero to 10 degrees, right and left 
lateral flexion from zero to 10 degrees, and left and right 
lateral rotation from zero to 50 degrees.  Bilateral upper 
extremity strength was 5/5 and the Veteran's sensation was intact 
to light touch although he reported decreased sensation over the 
whole dorsum of his hands.  Regarding the thoracolumbar region, 
the Veteran noted forward flexion from zero to 70 degrees, 
extension from zero to 10 degrees, left and right lateral flexion 
from zero to 20 degrees, and left and right lateral rotation from 
zero to 30 degrees.  The examiner noted a 1+ knee jerk reflex on 
the right, and 2+ on the left, and stated that sensation was 
intact to light touch and noted that the Veteran had 5/5 strength 
in his knee extensors.

A January 2005 x-ray of the cervical spine revealed kyphosis of 
the cervical spine and degenerative changes of the lower cervical 
spine, including loss of disc space height at C5-6 and C6-7 with 
osteophytosis.  A January 2005 x-ray of the lumbar spine gave the 
impression of trace degenerative changes at the L2 level.  A 
February 2005 MRI of the lumbar spine gave the impression of 
degenerative changes at L4-L5 and L5-S1; and left foraminal disc 
osteophyte complex at L5-S1.

A May 2007 emergency department entry shows that the Veteran 
presented with chronic neck and back pain with associated 
paresthesia, but noted that there was no new neurological 
sequelae.

In January 2008, the Veteran was afforded a neurological 
examination.  At this examination, the Veteran reported pain 
going up and down his arms and legs, and described the pain as a 
burning sensation, and noted that he had a numb feeling on his 
entire arm that was getting worse.  The Veteran also noted that 
he had some intermittent urinary problems, with some difficulty 
initiating a stream; however, he noted that he had never wet 
himself.  The Veteran also noted that he experienced bowel 
incontinence in the past.  On examination, the examiner noted 
that strength, muscle tone, and muscle bulk were normal, but 
stated that light touch and pin prick were abnormal, noting that 
it was diminished throughout.  The examiner diagnosed the Veteran 
with back and neck pain, noting that there were no clear 
reproducible signs of radiculopathy or myelopathy or neuropathy 
on examination.  The examiner stated that the Veteran had no 
clear dermatomal or muscle group pattern to localize his 
deficits, and stated that he had no weakness and his sensory 
examination was not reliable.  He had no signs of myelopathy, 
however he endorsed some bowel/bladder symptoms which raised the 
possibility of myelopathy.

A February 2008 EMG of the upper and lower extremities found a 
normal examination without evidence of radiculopathy, myopathy, 
or generalized peripheral neuropathy.

The Veteran was afforded another VA spine examination in February 
2008.  At this examination, the Veteran reported pain in his neck 
and with any use of his arms, and noted a stabbing, burning pain 
radiating from his neck down both arms, and noted that although 
there were no periods of flare-ups, the Veteran experienced 
continuous pain, and stated that it limited all movement.  The 
Veteran described symptoms which included dizziness, numbness, 
weakness, bowel complaints and erectile dysfunction, noting 
uncontrolled bowel movements and erectile dysfunction for the 
past 7 years.  The Veteran stated that his condition affected his 
mobility, activities of daily living, recreational activities, 
and driving, and noted that he experienced incapacitating 
episodes nightly in the past twelve months.

On examination, the examiner noted that his posture and position 
of his head was abnormal, but found that his spine, limbs, gait, 
curvature of the spine, symmetry in appearance and symmetry and 
rhythm of spinal motion were normal.  Forward flexion was from 
zero to 60 degrees, extension was from zero to 5 degrees, left 
and right lateral flexion were both from zero to 20 degrees, and 
left and right lateral rotation were both to 40 degrees.  The 
examiner noted that he experienced pain on motion and noted that 
following repetitive motion there was pain but not fatigue, 
weakness, incoordination, or lack of endurance.  The examiner 
noted no postural abnormalities, finding that the Veteran was 
able to hold his neck straight and rotate his entire body to look 
to the sides.  Regarding a sensory examination, the examiner 
noted that vibration, pinprick, and position sense were all 
normal on the right and left sides, however, the examiner found 
that light touch was impaired on the left side, but was normal on 
the right side.  The examiner found that muscle tone was normal 
and noted that there was no atrophy.  The examiner provided a 
diagnosis of osteoarthritis of the cervical spine noting that the 
Veteran had severe osteoarthritis and radicular symptoms.  An x-
ray taken at the time of the examination revealed interval 
progression of degenerative disc disease changes at C5-C6 and C6-
7, and an x-ray of the thoracic spine was normal.

The Veteran was afforded a VA spine examination in December 2008.  
At this examination, the Veteran reported that in the previous 12 
months, his low back and neck pain had become constant.  The 
Veteran noted that his low back and neck pain had grown 
progressively worse but stated that he was only on ibuprofen and 
refused to take narcotics.  The Veteran reported that there was 
no history of urinary incontinence, urinary urgency, urinary 
frequency, or fecal incontinence, but noted that he did 
experience erectile dysfunction.  The Veteran also reported 
symptoms of decreased motion, stiffness, weakness, spasms and 
pain, and noted flare-ups which occurred every 2 to 3 weeks and 
lasted one to two days.  The examiner noted that the Veteran was 
unable to be specific as to each individual incapacitating 
episode for the cervical and thoracolumbar region during the past 
12-month period, and the examiner noted that he was unable to get 
a good feel for how many episodes there were and how long they 
lasted.  On examination, the examiner noted that the Veteran's 
posture, gait, head position and symmetry in appearance were 
normal, and stated that there were no abnormal spinal curvatures, 
including no kyphosis, lumbar lordosis, scoliosis, or cervical or 
thoracolumbar spine ankylosis.  Regarding the cervical spine, the 
examiner noted that spasms were present, but found no atrophy, 
guarding, tenderness or weakness, but noted pain with motion.  
Regarding the thoracic spine, the examiner found spasm and pain 
with motion, but noted that there was no atrophy, guarding, 
tenderness or weakness.  The examiner noted that there was muscle 
spasm, localized tenderness and guarding severe enough to be 
responsible for abnormal gait or abnormal spinal contour. 

An x-ray of the cervical spine taken at the time of the 
examination revealed mild narrowing of the C5-C6 and C5-C7 disc 
spaces with anterior marginal osteophytes and also posterior 
osteophytes at C6-C7 which caused moderate impingement on the 
neural foramina.  An x-ray of the lumbar spine was normal and the 
thoracic spine revealed multilevel degenerative changes without 
acute fracture or malalignment demonstrated.  The examiner 
diagnosed the Veteran with thoracolumbar and cervical spine 
degenerative joint disease.

In terms of a sensory examination, the examiner found that there 
were no abnormal sensations in the upper or lower extremities, 
and the reflex examination was normal.  Regarding range of 
motion, the examiner noted that the Veteran had no functional 
loss, weakness, or fatigability after three repetitions of range 
of motion of his cervical or thoracolumbar spine in forward 
flexion, extension, and lateral flexion and rotation.  Range of 
motion for the cervical spine revealed flexion from zero to 20 
degrees, extension from zero to 10 degrees, right and left 
lateral flexion from zero to 20 degrees, and right and left 
lateral rotation from zero to 60 degrees.  Regarding range of 
motion of the thoracolumbar spine, the examiner noted flexion 
from zero to 75 degrees, extension from zero to 20 degrees, right 
and left lateral flexion from zero to 20 degrees, and right and 
left lateral rotation from zero to 20 degrees.

The Veteran was afforded a VA neurological examination in January 
2010.  At this examination, the Veteran described numbness and 
tingling in his arms and legs.  He described some rectal 
irritation symptoms, but denied actual bowel or bladder 
dysfunction.  The examiner noted that the Veteran's muscle 
stretch reflexes were +2 bilaterally, and determined that 
although the Veteran complained of chronic neck and low back pain 
radiating into his arms and legs with variable numbness and 
tingling in the arms and legs, there was no objective 
abnormalities on physical examination, and no evidence of 
myelopathy.  An MRI of the cervical spine taken at the time of 
the examination revealed reversal of the cervical lordosis, 
degenerative changes at multiple levels, and mild spinal stenosis 
without any significant cord compression; and an MRI of the 
lumbar spine reflected degenerative changes at multiple levels, 
with the examiner noting disc bulge/herniation at left L5, S1 
with effacement of the left L5 and S1 nerve roots.

(Although the January 2010 examiner noted that the plan was to 
get an EMG, the scheduled EMG was cancelled by the Veteran 
because he felt it would cause him too much physical and 
emotional pain.)

III. Law and Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. 
§ 4.1 (2009).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the  regulations do not 
give past medical reports precedence over current findings.  Id. 
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009). 

As noted in the introduction, the Board has already addressed the 
ratings to be assigned based on criteria that were in effect 
since the award of service connection.  The decision herein is 
limited to the rating criteria as amended in 2002 and 2003.  
Consideration may not be given to a higher award any earlier than 
the effective date of the changes.  38 C.F.R. § 3.114 (2009).  

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Here, as noted above, in the VA examinations 
provided in November 2004 and December 2008, the effects of pain 
on use, functional loss, and excess fatigability were taken into 
account in assessing the range of motion of the Veteran's 
thoracolumbar and cervical spine.

During the pendency of the Veteran's claim for higher initial 
ratings, the regulations pertaining to evaluation of disabilities 
of the spine were amended twice.  See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002) (effective September 23, 2002); 68 Fed. Reg. 
51454-51456 (Aug. 27, 2003) (effective September 26, 2003).  The 
Veteran was notified of the changes in supplemental statements of 
the case.  The first change was to Diagnostic Code 5293 regarding 
the criteria for rating intervertebral disc syndrome.  The second 
change, made effective September 26, 2003, renumbered all of the 
spine diagnostic codes, and provided for the evaluation of all 
spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2009).  
These criteria (those made effective in 2002 and in 2003) are the 
ones by which the Board now judges the Veteran's case.

Under the criteria effective September 23, 2002, for evaluating 
intervertebral disc syndrome, the pertinent regulations evaluate 
IVDS either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities, whichever method resulted in the 
higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  Diagnostic code 5293 calls for rating incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months as 10 percent disabling.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant a 
rating of 20 percent.  Incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months warrant a rating of 40 percent.  Incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months warrant a rating of 60 percent.  Id.

Note (1) appended to Diagnostic Code 5293, states: for purposes 
of evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (2) states that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and notes that neurologic disabilities 
should be evaluated separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes. 

As noted above, additional changes to rating disabilities of the 
spine became effective September 26, 2003.  The change provided 
for the evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine.  The 
General Rating Formula is for use with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  A 
note calls for evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Under the new General Rating Formula, with respect to the 
thoracolumbar spine, a 20 percent evaluation is assigned for 
limitation of forward flexion greater than 30 degrees but not 
greater than 60 degrees, or a combined range of motion not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is for application when there is forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable ankylosis 
of the entire spine.

Regarding the cervical spine, a 20 percent evaluation is for 
application with forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation under the new criteria is for application 
when forward flexion of the cervical spine is 15 degrees or less; 
or where there is favorable ankylosis of the entire cervical 
spine.  A 40 percent evaluation is for application when there is 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent evaluation is for application when there is unfavorable 
ankylosis of the entire spine.

Under Diagnostic Code 5243, effective September 26, 2003, 
intervertebral disc syndrome (IVDS) may be evaluated under either 
the General Rating Formula discussed above, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The rating 
criteria for intervertebral disc syndrome based on incapacitating 
episodes remain essentially the same as those effective September 
23, 2002, as outlined above.

What is significant about the criteria that became effective 
September 23, 2002, and the criteria that became effective 
September 26, 2003, is that neurologic abnormalities associated 
with the service-connected disability can now be rated 
separately, using evaluation criteria for the most appropriate 
neurologic Diagnostic Code(s).  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); Diagnostic Code 5243, Note (1) under General 
Rating Formula for Diseases and Injuries of the Spine (2008).  
Specifically, note (1) of the general rating formula calls for 
evaluating any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment 
separately under an appropriate diagnostic code. 

A. Cervical Spine

The Veteran's DDD of the cervical spine, has been evaluated as 20 
percent disabling prior to February 2, 2008, and 40 percent 
disabling since February 2, 2008.  In this case, in order to 
obtain a rating higher than 20 percent under the general rating 
formula, the medical evidence must show forward flexion of the 
cervical spine of 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.  However, after examining the medical 
evidence of record, no examination reflects that the Veteran's 
DDD of the cervical spine has resulted in forward flexion of the 
cervical spine of 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.  Specifically, the January 2005 VA 
examination noted forward flexion to 30 degrees, only 15 degrees 
short of full range of motion.  See 38 C.F.R. § 4.71a, Plate V, 
range of motion of the cervical spine, which notes normal range 
of flexion from zero to 45 degrees.  Further, prior to February 
2, 2008, no examination or medical evidence reflected favorable 
ankylosis of the entire cervical spine.  See November 2004, and 
January 2005 VA spine examinations.  To obtain a higher 
evaluation under the general rating formula for the period of the 
appeal since February 2, 2008, the evidence would have to show 
unfavorable ankylosis of the entire spine which has not been 
found on any VA spine examination.  See February 2008, and 
December 2008 VA examination.  Specifically, the December 2008 
examiner stated that there were no abnormal spinal curvatures, 
including cervical spine ankylosis.  In summary, the Board finds 
that the Veteran is not entitled to a higher rating under the 
general rating formula prior to February 2, 2008 or since this 
date.

Regarding incapacitating episodes, the Veteran noted at his 
November 2004 VA examination that he experienced frequent 
episodes of neck pain, and noted during a February 2008 
examination that he had experienced incapacitating episodes 
nightly in the past twelve months.  Further, at a December 2008 
VA examination, the Veteran reported symptoms of decreased 
motion, stiffness, weakness, spasms and pain, noting that flare-
ups occurred every two to three weeks and lasted one to two days.  
However, the examiner noted that the Veteran was unable to be 
specific as to each individual incapacitating episode for the 
cervical region, and therefore, the examiner noted that he was 
unable to get a good feel for how many episodes there were and 
how long they lasted.  Regardless, in this case, the salient 
point to make is that the record does not show that the Veteran 
has been specifically prescribed bed rest by a physician due to 
his cervical spine DDD.  After considering the record in its 
entirety, there is no medical evidence showing periods of acute 
signs and symptoms due to intervertebral disc syndrome that 
require bed rest prescribed by a physician.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243, Note (1).

In summary, the Board finds that a higher rating is not warranted 
based on either the general rating formula or under the formula 
for rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  (The criteria in effect prior to September 23, 2002, 
were addressed in the earlier Board decision.)

B. Lumbar Spine

The Veteran's DDD of the lumbar spine, has been evaluated as 20 
percent disabling.  In this case, in order to obtain a higher 
rating under the general rating formula, the medical evidence 
must show forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  However, after examining the medical 
evidence of record, no examination reflects that the Veteran's 
DDD of the lumbar spine has resulted in forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine.  See January 2005, February 
2008 and December 2008 VA examinations.  Specifically, the 
January 2005 VA examination noted forward flexion to 70 degrees, 
(20 degrees short of full range of motion), the February 2008 
examination noted forward flexion to 60 degrees, (30 degrees less 
than full range of motion), and the December 2008 VA examination 
noted flexion from zero to 75 degrees, only 15 degrees short of 
full range of flexion.  See 38 C.F.R. § 4.71a, Plate V, range of 
motion of the thoracolumbar spine, which notes normal range of 
flexion from zero to 90 degrees.  Therefore, the medical evidence 
for the time period under consideration, does not show forward 
flexion of the thoracolumbar spine of 30 degrees of less, or 
functional losses that equated to such a limitation.  Further, 
neither the January 2005 examiner, nor the December 2008 VA 
examiner stated that there was evidence of ankylosis of the 
thoracolumbar spine, either favorable or unfavorable.

Regarding incapacitating episodes, although the Veteran stated 
that he has experienced incapacitating episodes nightly in the 
past twelve months, (see February 2008 VA examination), the 
record does not show evidence that the Veteran has been 
specifically prescribed bed rest by a physician due to his lumbar 
spine DDD.  After considering the record in its entirety, there 
is no medical evidence showing periods of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest prescribed by a physician.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1).

In summary, the Board finds that a higher rating is not warranted 
based on either the general rating formula or under the formula 
for rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

C. Neurological Impairment

Although the general rating criteria and the changes to 
Diagnostic Code 5293 made effective in 2002 call for evaluating 
any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately under an 
appropriate diagnostic code, in this case, the Board finds that 
there is no evidence of objective neurological abnormalities.  
Most recently, the January 2010 VA examiner stated that although 
the Veteran complained of chronic neck and low back pain 
radiating into his arms and legs with variable numbness and 
tingling in the arms and legs, there were no objective 
abnormalities on physical examination, and no evidence of 
myelopathy.  Although the Veteran did not choose to undergo an  
EMG in conjunction with his January 2010 neurological assessment, 
notably, a February 2008 EMG of the upper and lower extremities 
was normal without evidence of radiculopathy or generalized 
peripheral neuropathy.  Further, a December 2008 VA examiner 
conducted a sensory examination and found no abnormal sensations 
in the upper or lower extremities, and noted that the reflex 
examination was normal.  A sensory examination conducted by the 
February 2008 VA examiner found that vibration, pinprick, and 
position sense were all normal on the right and left sides, and 
muscle tone was found to be normal with no evidence of atrophy.  
The only abnormality noted was light touch, which was found to be 
impaired on the left side, but normal on the right.  At a January 
2008 neurological examination, the examiner specifically noted 
that there were no clear reproducible signs of radiculopathy, 
neuropathy or myelopathy on examination.  The examiner noted that 
the Veteran had no clear dermatomal or muscle group pattern to 
localize his deficits, and stated that he had no weakness and 
found that although his sensory examination showed diminished 
light touch and pinprick, it was not reliable.  A January 2005 VA 
examiner noted that bilateral upper strength was 5/5, and noted 
that he had 5/5 strength in his knee extensors and stated that 
the Veteran's sensation was intact to light touch.  A November 
2004 VA examiner noted that the Veteran's muscle strength 
reflexes were symmetric and within normal limits throughout, and 
found that the sensory examination revealed decreased pinprick 
sensation on the left, but noted that the sensory was intact to 
light touch.  Additionally, the objective evidence does not 
disclose diagnosed bowel or bladder problems due to DDD.

Despite the Veteran's subjective complaints throughout the years 
of intermittent bowel and bladder problems, specifically, he has 
described experiencing urinary symptoms and bowel incontinence as 
a result of his cervical and lumbar DDD, (see November 2004, 
February 2008 December 2008); but at other examinations he has 
reported no history of urinary or fecal incontinence, urinary 
urgency or frequency, (see December 2008 VA examination), the 
salient point to make is that the medical evidence does not 
document objective neurological abnormalities resulting from his 
cervical and lumbar DDD.

Based on the medical evidence just discussed, the Board finds 
that the Veteran is not entitled to a separate compensable rating 
because there is no evidence of any associated objective 
neurologic abnormalities.

Lastly, although the Veteran has described his cervical and 
lumbar DDD as being so severe that he deserves higher ratings, 
the evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2009).  The current evidence of record does not demonstrate that 
the Veteran's DDD has resulted in frequent periods of 
hospitalization or in marked interference with employment.  § 
3.321.  It is undisputed that his DDD would adversely affect 
employment if the Veteran were working, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  " 38 C.F.R. § 4.1 (2009).  Given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO for 
referral of any issue to the VA Central Office for consideration 
of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent prior to February 
2, 2008; and greater than 40 percent since that date, for DDD of 
the cervical spine under the criteria made effective since 
September 23, 2002, is denied.  

Entitlement to a rating in excess of 20 percent for DDD of the 
lumbar spine under the criteria made effective since September 
23, 2002, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


